Case 0:19-cv-60883-KMW Document 30-3 Entered on FLSD Docket 02/02/2020 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-CV-60883-WILLIAMS/VALLE

   REINIER FUENTES,

          Plaintiff,
   vs.

   CLASSICA CRUISE OPERATOR, LTD., INC..

         Defendant.
   __________________________________/

           PLAINTIFF’S AMENDED NOTICE OF RULE 34 VESSEL INSPECTION

          COMES NOW, the Plaintiff, REINIER FUENTES, , by and through undersigned counsel,

   pursuant Federal Rule of Civil Procedure 34, and hereby provides this request to have Defendant,

   CLASSICA CRUISE OPERATOR, LTD., INC., permit entry onto and into the Vessel, Grand

   Classica, which said defendant possesses or controls, so that the requesting party may inspect,

   measure, photograph, and video record the property or objects within it.

                                  Date, Time, and Manner of Inspection

          February 5, 2020 starting at 7:30 a.m. EST. It is estimated that this inspection will not

   exceed two hours, although that is dependent on prompt access to needed parts of the facility. This

   inspection consist of a walk-through of certain portions of the facility by John P. Fischer, Esq.,

   counsel for the Plaintiff, Plaintiff Reinier Fuentes as well as Kim Petersen, Ronald Thomason and

   Alberty Papa, Plaintiff’s testifying expert and consultation team, respectively. It is anticipated that

   portions of it will be photo and/or video recorded. There may be occasions where certain aspects

   of the facility are also measured.

                             Each Item or Category of Items to be Inspected

          This request shall be read to encompass a desire to inspect the following:



                                                     -1-
Case 0:19-cv-60883-KMW Document 30-3 Entered on FLSD Docket 02/02/2020 Page 2 of 3



      •   The Defendant’s disembarkation procedure, as alleged by Plaintiff to have been assaulted

          during;

      •   The area where Plaintiff’s assault was alleged to have occurred.

                                     Stipulation/Special Conditions

          The requesting party agrees not to disseminate, publish, or show any photograph, video

   record, or portion thereof, or any notes or documents generated during or related to this inspection,

   to any non-party to this litigation without the prior express consent of Defendant other than if such

   items or records are deemed to be necessary to use during any trial or hearing in this specific case.

          Additionally, all reasonable attempts to avoid photographing or video recording any non-

   party passenger’s face shall be made during this inspection, and any faces that are captured or

   recorded despite best efforts will be reasonably edited out of any final photograph or video record.

          Finally, the requesting party agrees to adhere to this stipulation even after this litigation

   has concluded and to retain those records by undersigned counsel’s office only insofar as Florida’s

   rules governing professionalism and ethics require and/or the lifetime of any appeals or post-

   judgment legal proceedings related to this case.

          Dated this 2nd day of February, 2020.

                                                            RESPECTFULLY SUBMITTED BY:

                                                            FISCHER REDAVID, PLLC
                                                            Counsel for Plaintiff
                                                            4601 Sheridan Street, Suite 320
                                                            Hollywood, Florida 33021
                                                            Telephone: (954) 860-8434
                                                            Facsimile: (954) 860-8584

                                                      By:     /s/ John P. Fischer
                                                            JOHN P. FISCHER, ESQ.
                                                            Florida Bar No: 99751
                                                            service@frtriallawyers.com




                                                      -2-
Case 0:19-cv-60883-KMW Document 30-3 Entered on FLSD Docket 02/02/2020 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 2, 2020, the foregoing document was served on all

   counsel of record identified in the Service List in via electronic notification through the CM/ECF

   system or some other authorized form.

                                                        By:    /s/ John P. Fischer, Esq.
                                                              JOHN P. FISCHER

                                       SERVICE LIST
                           CASE NO. 19-CV-60883-WILLIAMS/VALLE

      William F. Clair, Esq.
      wclair@hamiltonmillerlaw.com
      Annalisa Gutierrez, Esq.
      agutierrez@hamiltonmillerlaw.com
      Johnathan Dunleavy, Esq.
      jdunleavy@hamiltonmillerlaw.com
      HAMILTON, MILLER & BIRTHISEL
      150 SE 2nd Avenue, Suite 1200
      Miami, Florida 33131
      Telephone: (305) 379-3686
      Facsimile: (305) 379-3690
      Attorneys for Defendant




                                                  -3-
